



Exhibit 10.128


EXECUTION VERSION


CONFIDENTIAL


February 15, 2017






Peabody Energy Corporation
701 Market St.
St. Louis, MO 63101-1826
Attention: James A. Tichenor, Treasurer


P&L Receivables Company, LLC
c/o Peabody Energy Corporation
701 Market St.
St. Louis, MO 63101-1826
Attention: James A. Tichenor, Treasurer


Re:    Notice under Receivables Purchase Facility Commitment Letter regarding
Australian
Originators and Australian Receivables


Reference is hereby made to that certain Receivables Purchase Facility
Commitment Letter (the “Commitment Letter”), dated as of January 27, 2017, by
and among Peabody Energy Corporation, P&L Receivables Company, LLC, and PNC
Bank, National Association, as administrator and as a committed purchaser. Each
capitalized term used but not defined herein shall have the meaning assigned to
such term in, or by reference in, the Commitment Letter.


As contemplated by Section 1 of the Commitment Letter, we hereby inform you that
we have completed our due diligence, legal structuring and credit approval of
the Australian Originators and the Australian Receivables on the terms and
subject to the conditions set forth in the revised Summary of Terms attached as
Exhibit A to this letter (the “Revised Term Sheet”); provided, however, that the
inclusion of any Australian Originators or Australian Receivables in the Amended
Securitization Facility and our provision of any financing therefor under the
Amended Securitization Facility are subject to all the terms and conditions set
forth in the Commitment Letter (including, without limitation, the conditions
precedent set forth in Section 4 thereof). For the avoidance of doubt, our
agreement to include the Australian Originators and Australian Receivables in
the Amended Securitization Facility is also subject to the condition that the
terms of the Amended Securitization Facility be as described in the Revised Term
Sheet, rather than as described in the Term Sheet attached as Exhibit A to the
Commitment Letter (the “Original Term Sheet”).


This letter expressly incorporates by reference all of the provisions of the
Commitment Letter. This letter shall not be deemed to be or constitute a waiver,
amendment or modification of any provisions of the Commitment Letter or any
right or obligations of any party thereunder.


[Signature pages follow]




723213949 05109795



--------------------------------------------------------------------------------

























 
 
 
 
 
 
Sincerely,
 
 
 
 
 
 
 
PNC BANK, NATIONAL
 
 
ASSOCIATION, as an Administrator
 
 
 
 
 
 
By: /s/ Mark S. Falcione
 
 
Name: Mark S. Falcione
 
 
Title: Executive Vice President
 
 
 
 
 
 
PNC BANK, NATIONAL
 
 
ASSOCIATION, 
 
 
As a Committed Purchaser
 
 
 
 
 
 
By: /s/ Mark S. Falcione
 
 
Name: Mark S. Falcione
 
 
Title: Executive Vice President











































723213949 05109795



--------------------------------------------------------------------------------

















EXHIBIT A




Revised Term Sheet


(attached)


723213949 05109795



--------------------------------------------------------------------------------












SUMMARY OF TERMS
FOR THE
PROPOSED EXTENSION AND AMENDMENT
OF THE
PEABODY ENERGY CORPORATION / P&L RECEIVABLES COMPANY, LLC
TRADE RECEIVABLES SECURITIZATION


Disclaimer: This preliminary summary of terms (“Term Sheet”) is not intended to
define all of the terms and conditions of the amendments and other transactions
described herein. Such terms and conditions will be contained in the final
documentation executed by the parties to any such amendments or other
transactions, and such documentation will supersede this Term Sheet. Closing of
the amendments and other transactions described herein is subject to bankruptcy
court approval and the execution and delivery of definitive documentation in
form and substance satisfactory to PNC Bank, N.A. (“PNC”) and PNC Capital
Markets LLC (“PNCCM”) as well as satisfaction of each of the other conditions
precedent set forth in this Term Sheet.
Introduction:
This Term Sheet refers to, and describes proposed amendments (the “Amendments”)
to the existing trade receivables securitization program (the “Existing
Securitization Program”, and as amended by the Amendments, the “Securitization
Program”) documented under the Fifth Amended and Restated Receivables Purchase
Agreement, dated as of March 25, 2016, as amended on April 12, 2016 and on April
18, 2016 (collectively, the “5th A&R RPA”), among P&L Receivables Company, LLC
(the “SPV”), as seller, Peabody Energy Corporation (“Peabody”), the various
subsidiaries of Peabody party thereto as sub-servicers, and PNC, as the
administrator and as the sole purchaser agent, committed purchaser, LC bank and
LC participant. In connection with the Amendments, PNC, PNCCM, the SPV and
Peabody are entering into that certain commitment letter agreement (as amended,
the “Commitment Letter”), dated as of January 27, 2017 (the “Commitment Letter
Closing Date”). Terms used herein but not defined herein shall have the meanings
set forth in the 5th A&R RPA.




Facility Terms:
● Limit/Commitments/Term:
 
 
 
 
 
 
 
               ○ Purchase Limit
 
Purchase Limit: $250,000,000 (the “Initial Purchase Limit”), subject to
reductions prior to the Closing Date (as defined below) to an amount no less
than $200,000,000; provided, that, any such reduction shall only be made at the
request of Peabody in the event that U.S. and/or Australian dollar denominated
trade receivables originated in Australia by certain Australian subsidiaries of
Peabody (the “Australian Originators”) to U.S. residents or Eligible Foreign
Obligors (“Australian Receivables”) are not included under the Securitization
Program.
 
 
 
               ○ Commitments:
 
PNC: 100% of the Purchase Limit.
 
 
 
               ○ Facility Termination Date:
 
The earliest to occur of (i) the date that is 3-years from the effective date of
a confirmed Joint Plan of Reorganization Under Chapter 11 of the Bankruptcy Code
for Peabody and its debtor subsidiaries (collectively and together with the rest
of the consolidated subsidiaries of Peabody, the “Peabody Group”), which plan
approves the Securitization Program, (ii) if Cash Liquidity is less than $450
million as of each Reporting Date occurring during any period of 30 consecutive
days, if elected by PNC in its sole discretion within 30 days of such event, the
date that is the 364th day following the date of PNC’s election to terminate,
and (iii) the date the Facility Termination Date is deemed to have been
accelerated due to the occurrence of a Termination Event or other predefined
events to be mutually agreed upon prior to the Closing Date. “Reporting Date”
means each of the dates that Cash Liquidity is required to be reported under
daily portfolio reports, weekly portfolio reports and monthly reports. “Closing
Date” means the date when the transactions contemplated in this Term Sheet are
consummated. The Closing Date is currently scheduled to occur on or about April
3, 2017.
 
 
 
 
 





723213949 05109795



--------------------------------------------------------------------------------





 
 
 
● Pricing/Fees:
 
 
 
 
 
               ○ Program Fee and
LC Participation Fee:
 
400 bps per annum, or at any time after the 180th day following the Closing Date
when Cash Liquidity (as defined below) as of the most recent Reporting Date
exceeds the sum of (i) Qualifying One-Time Sale Proceeds (as defined below) and
(ii) $500 million, 300 bps per annum, in either case, which fees shall be
payable monthly pro rata by the SPV to each LC Participant and Purchaser based
on the average daily face amount of LCs issued and outstanding Capital.
 
 
 
               ○ LC Fee:
 
15 bps per annum, payable monthly by the SPV to PNC as the LC Bank based on the
average daily face amount of outstanding LCs.
 
 
 
               ○ Unused Fee:
 
80 bps per annum, payable monthly pro rata by the SPV to each LC Participant and
Purchaser based on the unused portion of commitments.
 
 
 
               ○ Structuring Fee:1 
 
The sum of (i) the “Initial Structuring Fee” equal to 62.5 bps of the Initial
Purchase Limit, which shall be a non-refundable fee payable by the SPV to PNCCM
on the date that the Bankruptcy Court’s order approving the Commitment Letter
becomes final, and (ii) the “Subsequent Structuring Fee” equal to 62.5 bps of
the Purchase Limit on the Closing Date, which shall be an additional
non-refundable fee payable by the SPV to PNCCM on the Closing Date.
 
 
 
               ○ Legal Fees:
 
Peabody shall pay or cause to be paid to Mayer Brown LLP, local Missouri counsel
and local Australian counsel, respectively and in each case as special counsel
for PNC, for such counsel’s own account, all reasonable and documented fees,
costs, expenses and disbursements of such counsel incurred in connection with
the preparation, negotiation, execution and delivery of the amendment documents,
the Chapter 11 case and related court documents.
 
 
 
               ○ Other Fees &
                   Expenses:
 
Reimbursement of reasonable out-of-pocket fees and expenses in connection with
the execution of the Securitization Program, including but not limited to field
exam and diligence expenses.
 
 
 
 
 
● Amendments:
The 5th A&R RPA will be amended and restated to include the amendments set forth
below. The other Transaction Documents will, to the extent reasonably determined
by PNC, be either amended or amended and restated in connection with the
transactions contemplated by this Term Sheet.
 
 
 
 
 
               ○ Increase the Purchase Limit and Commitments, and extend the
scheduled Facility Termination Date per above.
 
 
 
               ○ Pricing/Fees to be adjusted per above, and fees will move from
the 5th A&R RPA to a separate fee letter.
 
 
 
               ○ Amendments to bring the SPV’s receivables back onto the Peabody
Group’s consolidated balance sheet under GAAP
                   (e.g., replacing the DPP mechanics with an undivided interest
concept and/or adding a call/repurchase right in favor of
                   the SPV on such terms that are satisfactory to PNC).





















__________________________________


1 The Anniversary Fee under the existing Securitization Program shall remain
payable in accordance with the terms thereof.


723213949 05109795



--------------------------------------------------------------------------------





 
 
 
 
 
               ○ The Lock-Box Agreement with PNC will be amended from “full cash
dominion” to a “springing control”
                   arrangement, under which the SPV will have the right to
manage the collection account until such time as PNC
                   exercises its right to assume exclusive dominion and control
of the collection account following the occurrence
                   of a Termination Event, an Unmatured Termination Event or
Cash Liquidity is less than the sum of (i)
                   Qualifying One-Time Sale Proceeds and (ii) $500 million as of
each Reporting Date occurring during any period
                   of 30 consecutive days.
 
 
 
 
 
               ○ A measurement of the Peabody Group’s Cash Liquidity will be
added. “Cash Liquidity” will mean the U.S.
                   dollar equivalent of Peabody Group’s unrestricted cash and
permitted investments. “Qualifying One-Time 
                   Sale Proceeds” will mean the U.S. dollar equivalent of the
sum of the net cash proceeds received by the
                   Peabody Group from the sale of Peabody’s Australian
subsidiary, Metropolitan Mine net of transaction costs,
                   any related repayment of debt in connection with such
disposition and net of taxes paid or reasonably estimated to
                   be payable as a result thereof.
 
 
 
 
 
               ○ Peabody will be required to deliver weekly portfolio reports
and, if Cash Liquidity is less than the sum of
                   (i) Qualifying One-Time Sale Proceeds and (ii) $500 million
as of each Reporting Date occurring during
                   any period of 30 consecutive days, PNC may require Peabody to
deliver daily portfolio reports.
 
 
 
 
 
               ○ Reinstate daily reinvestments of cash collections without
requiring “Qualifying Interim Reports” and, if Cash
                   Liquidity is less than the sum of (i) Qualifying One-Time
Sale Proceeds and (ii) $500 million as of each Reporting
                   Date occurring during any period of 30 consecutive days, PNC
may require Peabody to deliver “Qualifying Interim
                   Reports” as a condition for daily reinvestments of cash
collections.
 
 
 
 
 
               ○ Update “Change in Control” and related provisions in order to
permit the pledge of the equity in the SPV
                   as collateral for the Peabody Group’s credit facilities,
subject to execution of appropriate intercreditor agreements
                   in form and substance reasonably satisfactory to PNC.
 
 
 
 
 
               ○ Reinstate cross-default/BK filing as Termination Events
(cross-default thresholds to be mutually agreed upon).
 
 
 
 
 
               ○ Amendments and intercreditor arrangements in form and substance
reasonably satisfactory to PNC that
                   are necessary to accommodate the Peabody Group’s other
financings.
 
 
 
 
 
               ○ Removal of provisions related to the Peabody Group’s Chapter 11
case to the extent no longer relevant after
                   confirmation of the Chapter 11 plan.
 
 
 
 
 
               ○ Amendments to acknowledge that, for purposes of calculating
Excess Concentrations and the Concentration
                   Reserve, if any Receivable is guaranteed by a letter of
credit in form and substance reasonably satisfactory to the
                   Administrator, the Obligor thereof for purposes of such
calculations will be viewed as the related letter of credit
                   provider.
 
 
 
 
 
               ○ Amendments to certain definitions as set forth below:
 
 
 
 
 









723213949 05109795



--------------------------------------------------------------------------------





 
 
 
 
 
                   ■  Amend clause (i) of the definition of Loss Reserve
Percentage by replacing 2.50 with 2.25
 
 
 
 
 
                   ■  Amend clause (iii) of the definition of Loss Reserve
Percentage by replacing clause (A) thereof with the
                       following: “the sum of (x) aggregate credit sales made by
the Originators during the four most recent calendar
                       months plus (y) the product of 0.25 and the aggregate
credit sales made by the Originators during the fifth most
                       recent calendar months divided by”
 
 
 
 
 
                   ■  Amend clause (ii) (x) of the definition of Dilution
Reserve Percentage by replacing 2.50 with 2.25
 
 
 
 
 
                   ■  Replace clause (a) of the definition of Dilution Horizon
with the following “(a) the sum of (x) the aggregate credit
                       sales made by the Originators during the most recent
calendar month plus (y) the product of 0.25 and the aggregate
                       credit sales made by the Originators during the second
most recent calendar month”
 
 
 
 
 
                   ■  Amend the definition of Concentration Percentage to
reflect the revisions shown below:



“Concentration Percentage” means: (a) for any Group A Obligor, 15%, (b) for any
Group B Obligor, 12%,             (c) for any Group C Obligor, 7.0% and (d) for
any Group D Obligor, 5.0%.
 
 
 
 
 
                   ■  Amend clauses (b) and (c) of the definition of Excess
Concentration to reflect the revisions shown below:



(b)    the amount (if any) by which the aggregate Outstanding Balance of all
Eligible Receivables then in             the Receivables Pool, the Obligors of
which are residents of any single country (other than United States of
America),             exceeds (i) in the case of Australia, 15.00%, (ii) in the
case of any country (other than Australia) that has a foreign            
currency rating of at least “AA” by Standard and Poor’s and “Aa2” by Moody’s,
20.00%, or (iii) in any other case,             15.00% , in each case, of the
aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool;             plus


(c)    the amount (if any) by which the aggregate Outstanding Balance of all
Eligible Receivables then in             the Receivables Pool, the Obligors of
which are Eligible Foreign Obligors but which are not residents of
Australia,             exceeds 30.00% of the aggregate Outstanding Balance of
all Eligible Receivables then in the Receivables Pool; plus




723213949 05109795



--------------------------------------------------------------------------------



               ○ Australian Originators will be joined to the Securitization
Facility, and the Securitization Facility will be amended to
                   (i) effect such joinder, (ii) provide eligibility for the
Australian Receivables and (iii) provide for the issuance of
                   Letters of Credit denominated in Australian dollars. The
following provides a non-exclusive summary of those
                   amendments and sets forth certain applicable terms and
conditions.
 
 
 
 
 
                   ■  The initial Australian Originators will be Peabody
COALSALES Pacific Pty Ltd, Millennium Coal Pty Ltd,
                       Wambo Coal Pty Ltd, Wilpinjong Coal Pty Ltd and Peabody
(Bowen) Pty Ltd.
 
 
 
 
 
                   ■  The Australian Originators will sell their Australian
Receivables (or 100% of the beneficial and equitable
                       interest therein) to Peabody upon origination, and
Peabody will in turn transfer such Australian Receivables
                       (or 100% of the beneficial and equitable interest
therein) to the SPV. Except as described herein, the terms and
                       conditions applicable to such sales and transfers will be
substantially similar to those set forth in the existing Sale
                       Agreement and Contribution Agreement with such
modifications as are reasonably determined by the Administrator
                       (it being understood that the agreement governing such
sales by the Australian Originators will be governed by
                       Australian law) and the definitive documentation with
respect to such sales and transfers shall be in form and
                       substance reasonably satisfactory to the Administrator.
 
 
 
 
 



 
 
 
 
 
                   ■  The definition of Eligible Receivable will be amended to
(a) include Australian Receivables that (i) are
                       denominated and payable in Australian dollars, (ii) are
payable to Lockbox Accounts in Australia and (iii)
                       result from goods sold and shipped from an Australian
Originator in Australia, (b) allow for Australian
                       Receivables that have been transferred via a declaration
of trust whereby 100% of the beneficial and equitable
                       interest therein has been transferred to the SPV and bare
legal title remains with the relevant Australian Originator
                       and (c) require that eligible Australian Receivables not
be subject to the National Consumer Credit Protection Act
                       2009 (Cwth) or the National Credit Code contained in
Schedule 1 of that Act and (d) require that eligible
                       Australian Receivables arise under Contracts that have
been reviewed and approved by the Administrator and that
                       are governed by the laws of a jurisdiction approved by
the Administrator. For the avoidance of doubt,
                       eligible Australian Receivables will be required to meet
the other requirements set forth in the current definition
                       of Eligible Receivable.
 
 
 
 
 
                   ■  The definition of Total Reserves will be amended to
reflect the revisions shown below, and the related defined
                       terms shown below will be added (together with relevant
component definitions):



“Total Reserves” means, at any time the sum of: (a) the Yield Reserve, plus the
greater of (b) (i) the Performance Reserve, or (ii) the sum of the Concentration
Reserve plus the Dilution Component Reserve, plus (c) the AUD AR Volatility
Reserve, plus (d) the AUD LC Volatility Reserve.
“AUD” means Australian dollars, the lawful currency of the Commonwealth of
Australia.
“AUD AR Volatility Reserve” means, at any time of determination, the product of
(a) the U.S. Dollar Equivalent of the aggregate Outstanding Balance of all
Eligible Receivables denominated in AUD, multiplied by (b) the AUD VaR
Percentage.
“AUD LC Volatility Reserve” means, at any time of determination, the product of
(a) the U.S. Dollar Equivalent of the Adjusted AUD LC Participation Amount,
multiplied by (b) the AUD VaR Percentage.
“AUD VaR Percentage” means the value at risk percentage determined by the
Administrator in its commercially reasonable judgment from time to time with
respect to AUD, and which shall on the Closing Date be 10.00%.2


723213949 05109795



--------------------------------------------------------------------------------



 
 
 
 
 
                   ■  Each of the Australian Originators shall provide a power
of attorney to Peabody and its assigns, in form
                       and substance reasonably satisfactory to PNC.
 
 
 
 
 
                   ■  No Australian Originator shall be required to guaranty the
obligations of any entity that is not an Australian
                       Originator, but the Performance Guaranty will provide
that Peabody will guaranty the obligations of each
                       Australian Originator.





















__________________________________


2 The above reference to 10.00% is subject to adjustment on or prior to the
Closing Date.


•
Confirmation Order Requirements “Confirmation Order” means that certain order of
the United States Bankruptcy Court for the Eastern District of Missouri (the
“Bankruptcy Court”) authorizing, among other things, the Peabody Group to enter
into the Securitization Program.



               ○ The Confirmation Order shall approve the Amendments and any
provisions relevant to the Securitization Program
                   to be in form and substance reasonably satisfactory to PNC
 
 
 
 
 
               ○ The Confirmation Order shall include, to the extent reasonably
required by PNC, the following findings of fact
                   and conclusions of law pertaining to the Securitization
Program:
 
 
 
 
 
                   ■  True sales and contributions of receivables into the
Securitization Program, free and clear of liens,
                       claims and encumbrances;
 
 
 
 
 
                   ■  The SPV is a good faith purchaser of receivables;
 
 
 
 
 
                   ■  The SPV is an entity independent from reorganized
debtor(s), not subject to substantive consolidation;
                       performance of the transactions contemplated by the
Securitization Program does not give rise to a basis
                       for substantive consolidation;
 
 
 
 
 
                   ■  Authorization of Peabody and the subservicers to continue
servicing receivables and reaffirmation and
                       approval of continuation of Peabody’s obligations under
the Performance Guaranty; and
 
 
 
 
 
                   ■  Validity of PNC’s liens on the SPV’s assets and validity
of the SPV’s liens on Receivables and ancillary
                       assets of originating Peabody Group entities, and
approval of assignment of these liens to PNC.





•
Additional Conditions Precedent





723213949 05109795



--------------------------------------------------------------------------------



               ○ Executed definitive documentation;
 
 
 
 
 
               ○ Delivery of customary closing certifications and legal opinions
of counsel to the Peabody Group (or, if applicable,
                   counsel to PNC) covering all customary matters for
securitizations of this type (including general corporate
                   matters, no conflicts with laws and material agreements,
enforceability, the Volcker Rule, ‘40 Act matters,
                   security interest matters, substantive consolidation and true
sale), plus any relevant matters arising under
                   Australian law (such as Personal Property Securities Act 2009
(Cwth) filings), to the extent applicable, and any
                   tax matters arising from the inclusion of the Australian
Originators and Australian Receivables (such as Australian
                   goods and services tax and stamp duty), in each case as
applicable, and in each case, reasonably acceptable to PNC;
 
 
 
 
 
               ○ Lien searches and confirmation of the lenders/purchasers’
first-priority perfected security interests (it being
                   understood that the Confirmation Order described above will
confirm the continuation and effectiveness of
                   the existing UCC-1 financing statements and real property
filings currently on file with respect to the
                   securitization contemplated hereby);
 
 
 
 
 









               ○ Payment of reasonable fees and expenses specified herein; and
 
 
 
 
 
               ○ There shall have been no supplement, modification, waiver or
amendment to the Peabody Group’s debt
                   and capital structure as contemplated by that certain Plan
Support Agreement, dated as of December 22,
                   2016 (together with all exhibits, schedules, annexes,
supplements and other attachments thereto, in each case,
                   as amended, supplemented or otherwise modified on or prior to
the date hereof), as in effect on the date of the
                   Commitment Letter, in the good faith judgment of PNC, that is
adverse in any material respects to PNC and/or
                   its affiliates, unless PNC shall have consented thereto in
writing.











723213949 05109795

